Citation Nr: 0726532	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-20 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a dental disorder, for 
Department of Veterans Affairs treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).


FINDING OF FACT

The evidence of record does not show that the veteran's 
current dental disability is related to his active military 
service.


CONCLUSION OF LAW

A dental disability, for compensation and/or treatment 
purposes, was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.381, 4.150, 17.161 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a dental disorder for VA treatment 
purposes, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a letter dated in 
December 2002 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, a VA examination was not accorded 
the veteran in this case as none was required.  See 38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As provided for under VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a) (2006).  
Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. 
§ 3.381(b).  The significance of finding a dental condition 
is due to service trauma is that a veteran will be eligible 
for VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c) (2006).  

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes:  (1)  calculus; (2)  acute periodontal disease; 
(3)  3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4)  impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e).  

In this case, there is no evidence of dental injury or trauma 
in service.  While on service entrance in June 1969, no 
dental conditions, diseases, or disorders were noted, an 
August 1969 initial dental evaluation noted the veteran's 
"missing teeth and existing restorations" to include 
fillings in teeth numbers 2, 3, 11, 14, 15, 18, 30, and that 
teeth numbers 19 and 32 were missing.  Additionally, it was 
noted that there was no tooth disease or abnormalities except 
for moderate calculus.  Critically, no other dental 
examinations were conducted, and there is no evidence of any 
subsequent inservice dental outpatient visits, or objective 
medical records showing that any dental injury or trauma in 
service, to include any other incident (head injury, etc.) in 
which dental trauma could have been sustained.  On service 
separation in April 1971, no dental conditions, disease, or 
disorders were noted.

Subsequent to service, the veteran completed an Application 
for Medical Benefits in April 1972, and checked the "yes" 
boxes as to indicate that the dental condition, for which he 
was applying for benefits, was caused by injury in military 
service, and that he had teeth extracted during military 
service.  However, to the extent that the veteran asserted in 
April 1972 that his dental condition was caused by inservice 
dental injury, the objective medical evidence of record does 
not reflect that an injury or trauma occurred.  Additionally, 
the veteran, not being a licensed medical professional, is 
not qualified to offer an opinion as to the relationship 
between the claimed dental disorder and his military service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a) (1).

Further, VA outpatient treatment records note that the 
veteran was seen for dental treatment beginning in April 1972 
through September 1973; specifically, an April 1972 VA 
outpatient dental evaluation reflects that tooth number 9 was 
extracted during the veteran's service.  However, it appears 
that this outpatient visit occurred the same day that the 
veteran's Application for Medical Benefits was completed; to 
that end, it follows that the VA dentist's statement was 
based on the veteran's reported dental history, and not on 
the objective service medical records, since the statement 
that tooth number 9 was extracted during service is in direct 
contradiction to the service medical and dental records.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Finally, the postservice treatment that the veteran received 
from April 1972 to September 1973 included a fixed bridge for 
teeth numbers 8 through 11, extraction of teeth 1 and 16, and 
amalgam (silver-colored filling) of teeth numbers 3, 5, 6, 7, 
17, 18, 22, 28, and 32.  The Board notes that none of these 
teeth were noted to be problematic during the veteran's 
August 1969 initial dental examination or on service 
separation.  Accordingly, they cannot be considered for 
service connection purposes under 38 C.F.R. § 3.381(d). 

Because there is no evidence of a dental injury or trauma in 
service, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a dental disability, for compensation 
and/or treatment purposes, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


